Citation Nr: 1822080	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-31 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the RO in Nashville, Tennessee, which denied service connection for a bilateral hearing loss and tinnitus.  In November 2016, the Veteran testified at a Travel Board hearing from the RO in Nashville, Tennessee before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  

Since the issuance of the last statement of the case, additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  See December 2016 Correspondence.  38 U.S.C. § 7105(e) (2012); 38 C.F.R. § 20.1304 (2017).  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran has a current disability of bilateral sensorineural hearing loss (SNHL).

2.  The Veteran's left ear hearing loss preexisted service as it was noted upon service entrance.

3.  The Veteran had exposure to loud noise (acoustic trauma) in service.
4.  The preexisting left ear hearing loss worsened beyond its natural progression during service.

5.  Symptoms of right ear hearing loss have been continuous since service separation.

6.  The Veteran has a current disability of tinnitus.

7.  Symptoms of tinnitus have been continuous since service separation.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 1111, 1153, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant decision grants service connection for bilateral hearing loss and tinnitus, no further discussion of VA's duties to notify and to assist is necessary.


Service Connection Legal Authority

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires 
(1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran is currently diagnosed with bilateral SNHL and tinnitus.  SNHL and tinnitus are considered organic diseases of the nervous system and are listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claims for bilateral hearing loss and tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  Id.  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 dB or greater, or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the Court has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

As the Board is granting service connection for left ear hearing loss based on in-service aggravation of a preexisting disability under 38 U.S.C. § 1153 and 38 C.F.R. § 3.306, and the Board is granting presumptive service connection for right ear hearing loss and tinnitus based on continuity of symptomatology since service (adjudicated below) under 38 C.F.R. § 3.303(b), other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104.

Service Connection for Bilateral Hearing Loss

The Veteran generally contends that the current bilateral SNHL was caused by exposure to artillery gun fire while on assignment as a construction engineer in a combat unit in Vietnam, that is, acoustic trauma was sustained during active service.  Specifically, the Veteran contends that he did not notice any hearing problems prior to service entrance, but he sometimes experienced temporary hearing loss after exposure to artillery fire in service.  The Veteran contends that he began to notice difficulty hearing conversational tones around 1970, and that hearing loss has gradually progressed over the years.  See May 2013 notice of disagreement, November 2016 Board hearing transcript.

The Board finds that the Veteran has a current bilateral hearing loss disability that meets the VA regulatory criteria set forth at 38 C.F.R. § 3.385.  The June 2012 VA audiological examination report reflects a diagnosis of bilateral SNHL and shows a speech discrimination of 66 percent in the left ear with a puretone threshold of 50 dB or 95 dB at 500 Hz through 4000 Hz.  The right ear showed a speech discrimination of 94 percent and a puretone threshold 55 dB to 65 dB at 2000 Hz through 4000 Hz.  

Left Ear Hearing Loss 

The Board finds that the Veteran's left ear hearing loss disability preexisted service and was "noted" upon service entrance.  The February 1965 service enlistment examination shows that the Veteran had left hearing loss for VA purposes.  The Veteran had a left ear puretone threshold of 5 dB at 500 Hz, 15 dB at 1000 Hz, 15 dB at 2000 Hz, and 55 dB at 3000 Hz and 4000 Hz.  The military physician noted defective hearing in the left ear, and under the summary of defects and diagnosis section of the report advised that the Veteran should avoid acoustic trauma.  These thresholds are demonstrative of left ear hearing loss disability prior to service that meets the requirement of hearing loss disability at 38 C.F.R. § 3.385; therefore, preexisting left ear hearing loss disability was "noted" upon entry into active service.  38 C.F.R. § 3.304(b); McKinney v. McDonald, 28 Vet. App. 15 (2016) (the term "defect" should be narrowly interpreted so that it does not encompass a level of hearing impairment that is not considered a "disability" under 38 C.F.R. § 3.385).

As the left ear hearing loss disability was noted at service entrance, the presumption of soundness at entry into active service does not attach.  See 38 U.S.C. § 1111.  Because the Veteran's preexisting left ear hearing loss disability was noted at the time of entry into service, service connection for left ear hearing loss may be granted only if it is shown that the left ear hearing loss disability worsened in severity beyond its natural progression during service (i.e., was aggravated by service). 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  

After review of all the lay and medical evidence of record, the Board finds that the evidence is in relative equipoise as to whether the preexisting left ear hearing loss was aggravated by (worsened during) military service.  The evidence shows in-service loud noise exposure.  The Veteran asserted that he served as a construction engineer and was eventually assigned to the combat engineer unit during service in Vietnam, that he was in close proximity to and exposed to loud noise from artillery fire while in service, and that he sometimes experienced symptoms of temporary hearing loss due to exposure to artillery fire during service.  See May 2013 notice of disagreement, November 2016 Board hearing transcript.  

The June 2012 VA examiner and the August 2014 statement of the case both indicate that the Veteran had exposure to acoustic trauma in service.  The Board finds that the Veteran is competent to report symptoms of hearing loss he experienced during service, and that the above-referenced assertions are credible because they are consistent with the evidence of record.  The Board finds that the above-referenced assertions by the Veteran constitute probative evidence that the preexisting left ear hearing loss worsened during service.  

The Veteran had an in-service audiological evaluation during service in November 1967, at which time auditory thresholds were recorded; however, because it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, the Board will convert the audiometric data originally recorded using ASA standards to ISO-ANSI standard by adding decibels to the recorded data as follows:

Hertz
500
1000
2000
3000
4000
add
15
10
10
10
5

In this case, when audiometric values are converted from ASA to ISO-ANSI standards, the November 1967 service separation examination shows a puretone threshold shift in the left ear with 20 dB at 500 Hz, 25 dB at 1000 Hz, 25 dB at 2000 Hz, 65 dB at 3000 Hz, and 60 dB at 4000 Hz.  The converted audiometric values support a finding that left ear hearing loss increased in severity during service.

Evidence weighing against a finding of aggravation of the preexisting left ear hearing loss disability by service includes the June 2012 VA examination report.  The June 2012 VA examiner opined that the left hearing loss was less than likely aggravated by service reasoning that the left hearing loss disability preexisted service and there was no threshold shift in hearing during service.  The Board gives this opinion no weight, as the opinion is based on the assumption that the November 1967 service separation examination reflected the same audiometric values as the February 1965 service enlistment without considering the threshold shift evidenced when the audiometric values are converted from ASA to ISO-ANSI standards.  Therefore, the opinion does not overcome the heightened burden of clear and unmistakable evidence that the left ear hearing loss disability was not aggravated beyond its natural progression by the in-service acoustic trauma.  For these reasons, the Board finds that the Veteran was exposed to acoustic trauma (loud noise) during service, and that the preexisting left ear hearing loss was aggravated by (worsened during) service. 

Because the evidence shows worsening of the preexisting left ear hearing loss during service, and there is no specific finding that the increase in disability is due to the natural progress of the disease, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.  The Board finds that the evidence in this case is not clear and unmistakable to show that no aggravation of the preexisting left ear hearing loss took place; therefore, the Board finds that the preexisting left ear hearing loss was aggravated by service, that is, that the preexisting left ear hearing loss worsened beyond its normal progression during service to warrant service connection for left ear hearing loss.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.

Right Ear Hearing Loss 

As noted above, the Board finds that the evidence of record demonstrates that the Veteran has a current right hearing loss disability for VA purposes.  At the June 2012 VA examination, audiometric testing showed a hearing loss disability in both ears as defined by VA regulations.  See 38 C.F.R. § 3.385.

Next, the Board finds that the Veteran experienced in-service acoustic trauma.  As detailed above, the Veteran has reported exposure to acoustic trauma from artillery fire while performing duties as a construction engineer in a combat unit.  The Board finds the Veteran's account of in-service noise exposure to be credible and consistent with the places, types, and circumstances of his service.  38 U.S.C. § 1154(a).

The Board further finds that the evidence is at least in equipoise on the question of whether symptoms of right ear hearing loss have been continuous since service.  Although the Veteran was not specifically diagnosed with a right ear hearing loss disability in active service, such is not required to meet the requirements for service connection for hearing loss under any theory of service connection, including direct service connection.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence); Hensley, at 159 (holding that service connection is not precluded for hearing loss which first met VA's definition of disability at 38 C.F.R. § 3.385 after service).  The evidence of record demonstrates acoustic trauma in service and the Veteran has reported noticing that hearing was temporarily diminished during service after exposure to artillery fire and continued to worsen since service separation.  See November 2016 Board hearing transcript.

Service treatment records do not contain any complaints, symptoms, diagnoses, or treatment attributed to hearing loss.  The absence of contemporaneous medical evidence is one factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

Throughout the course of this appeal, the Veteran has consistently contended that hearing loss began during service and has continued to worsen since service separation.  See November 2016 Board hearing transcript, May 2013 notice of disagreement; see also June 2012 VA examination report.  Additionally, a December 2016 letter from the Veteran's medical provider reflects that the medical provider began treating the Veteran for hearing loss in January 2010, during which time the Veteran reported a history of an onset of hearing loss symptoms in service due to the exposure to gun fire.  The Veteran's wife also reported that she has been married to the Veteran since 1969 and the Veteran has had problems with hearing loss the entire time.  See January 2017 Buddy Statement.  

The June 2012 VA examiner opined that right hearing loss is less than likely caused by service, including in-service acoustic trauma, as the right ear was normal upon service entry and the November 1967 service examination did not reflect any change in hearing.  However, as noted above, the June 2012 VA examiner's opinion did not consider the November 1967 audiometric values under the ISO-ANSI conversion standards, and the Board is granting service connection for right ear hearing loss under the presumptive provisions of 3.303(b) based on continuity of symptomatology since service; therefore, an opinion based on direct service connection is of no probative value. 

The Board finds that the Veteran has provided credible statements and testimony as well as lay histories that hearing loss symptoms have been continuous since service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that symptoms of right ear hearing loss were continuous since service separation to meet the criteria for presumptive service connection under 38 C.F.R. § 3.303 (b).

The Board also finds that the Veteran has made credible statements that right ear hearing loss symptoms began in active service and have been continuous since service.  The Veteran's assertions of the onset of hearing loss during service and his reports that he has had bilateral ear hearing loss symptomatology since service, in the context of the demonstrated in-service acoustic trauma and current diagnoses, are sufficient to place in equipoise the question of whether the current right ear hearing loss was incurred in service and is etiologically related to the noise exposure in service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service symptoms of bilateral hearing loss, presumptive service connection for right ear hearing loss is warranted under 38 C.F.R. § 3.303(b).  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection for hearing loss renders moot other theories of service connection.


Service Connection for Tinnitus

Throughout the course of this appeal, the Veteran has consistently contended that tinnitus began during service and continued to worsen since service separation.  See November 2016 Board hearing transcript.  As found above, the Veteran experienced in-service acoustic trauma.

The evidence of record, including a June 2012 VA examination, a December 2016 letter from a private medical provider, and the Veteran's lay testimony, demonstrates that the Veteran currently has tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

The evidence of record demonstrates in-service acoustic trauma and the Veteran reported noticing tinnitus during service that continued since separation from service.  At the November 2016 Board hearing, the Veteran testified that symptoms of tinnitus, described as constant buzzing or ringing, began during service.  The Veteran also testified that tinnitus began in service due to the in-service assignment as a construction engineer and exposure to artillery noise.

At the November 2016 Board hearing and elsewhere, the Veteran has asserted that tinnitus originated during active service and has continued to the present.  The Veteran's statements are competent, credible, and probative.  The June 2012 VA examiner also assessed that tinnitus is a symptom of hearing loss that was caused by the now service-connected hearing loss.  See June 2012 VA examination report.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on evidence of continuous post-service symptoms of tinnitus, presumptive service connection for tinnitus is warranted under 38 C.F.R.§ 3.303(b).  

38 U.S.C. § 5107; 38 C.F.R. § 3.102.  As the criteria for presumptive service connection for tinnitus based on continuous post-service symptoms (38 C.F.R. § 3 303(b)) are met, all other theories of service connection are rendered moot, with no remaining questions of law or fact to be decided.  38 U.S.C. § 7104.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.   





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


